 



EXHIBIT 10.2

PIER 1 IMPORTS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective May 1, 1986

Restated as of December 5, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I —PURPOSE
  1  
 
       
ARTICLE II —DEFINITIONS
  1  
 
       
2.1
Beneficiary   1  
2.2
Board   1  
2.3
Cause   1  
2.4
Change of Control of the Employer   2  
2.5
Committee   2  
2.6
Compensation   2  
2.7
Deferred Retirement Date   2  
2.8
Early Retirement Date   2  
2.9
Employer   3  
2.10
Good Reason   3  
2.11
Highest Average Compensation   3  
2.12
Normal Retirement Date   3  
2.13
Participant   3  
2.14
Pier 1   4  
2.15
Retirement   4  
2.16
Supplemental Retirement Benefit   4  
2.17
Termination   4  
2.18
Total and Permanent Disability   4  
2.19
Years of Credited Service   4  
2.20
Years of Plan Participation   5  
 
       
ARTICLE III —PARTICIPATION AND VESTING
  5  
 
       
3.1
Participation   5  
3.2
Supplemental Retirement Benefit Vesting   5  
 
       
ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS
  6  
 
       
4.1
Benefit   6  
4.2
Retirement; Disability; Death   6  
4.3
Adjustments for Deferred Retirement Benefit   6  
4.4
Adjustments for Early Retirement Benefit   7  
4.5
Termination   7  
4.6
Form of Benefit Payment   7  
4.7
Withholding; Payroll Taxes   8  
4.8
Payments   8  
4.9
Payment to Guardian   8  
4.10
Major Medical and Hospitalization Insurance Coverage   9  
 
       
ARTICLE V —BENEFICIARY DESIGNATION
  9  
 
       
5.1
Beneficiary Designation   9  

(i)



--------------------------------------------------------------------------------



 



              PAGE  
5.2
Amendments   9  
5.3
No Beneficiary Designation   10  
5.4
Effect of Payment   10  
5.5
Death of Beneficiary   10  
 
       
ARTICLE VI —ADMINISTRATION
  10  
 
       
6.1
Committee; Duties   10  
6.2
Agents   10  
6.3
Binding Effect of Decisions   11  
6.4
Indemnity of Committee   11  
 
       
ARTICLE VII —CLAIMS PROCEDURES
  11  
 
       
7.1
Claim   11  
7.2
Denial of Claim   11  
7.3
Review of Claim   11  
7.4
Final Decision   11  
 
       
ARTICLE VIII —TERMINATION, SUSPENSION OR AMENDMENT
  12  
 
       
8.1
Amendment or Termination   12  
8.2
Successor Employer   12  
 
       
ARTICLE IX —MISCELLANEOUS
  12  
 
       
9.1
Unsecured General Creditor   12  
9.2
Trust Fund   12  
9.3
Nonassignability   13  
9.4
Not a Contract of Employment   13  
9.5
Suicide   13  
9.6
Participant’s Cooperation   13  
9.7
Terms   13  
9.8
Captions   13  
9.9
Governing Law   14  
9.10
Validity   14  
9.11
Successors   14  
9.12
Notice   14  

(ii)



--------------------------------------------------------------------------------



 



PIER 1 IMPORTS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I —PURPOSE

     The purpose of this Supplemental Executive Retirement Plan (hereinafter
referred to as the “Plan”) is to provide supplemental retirement benefits for a
select group of management or highly compensated employees of Pier 1 Imports,
Inc. It is intended that the Plan will aid in retaining and attracting employees
of exceptional ability by providing such individuals with these benefits. This
Plan was originally effective as of May 1, 1986. This restatement of the Plan
shall only apply with respect to Participants who are actively employed by the
Employer after December 5, 2002. The prior provisions of the Plan will continue
to apply with respect to Participants who terminated employment with the
Employer prior to December 5, 2002.

ARTICLE II —DEFINITIONS

     For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

2.1 Beneficiary

     “Beneficiary” means the person, persons or entity entitled under Article V
to receive Plan benefits after a Participant’s death.

2.2 Board

     “Board” means the Board of Directors of Pier 1 Imports, Inc.

2.3 Cause

     “Cause” means that the Participant:

     (a) Has misappropriated, stolen or embezzled funds of the Employer; or

     (b) Has committed an act of deceit, fraud, dereliction of duty, or gross or
willful misconduct; or

     (c) Has been convicted of either a felony or a crime involving moral
turpitude or entered a plea of nolo contendre in response to an indictment for
such crime or felony; or

     (d) Has intentionally disclosed confidential information of the Employer
except when such disclosure is made pursuant to the direction of the Employer or
in accordance with Employer policy; or

PAGE 1 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



     (e) Has engaged in competitive behavior against the Employer, has purposely
aided a competitor of the Employer or has misappropriated or aided in
misappropriating a material opportunity of the Employer.

2.4 Change of Control of the Employer

     “Change of Control of the Employer” shall be deemed to have occurred if:

     (a) Any “person” (as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Act”)) becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-S under the Act) of securities of Pier 1,
representing 35% or more of the voting power of the outstanding securities of
Pier 1 having the right under ordinary circumstances to vote at an election of
the Board of Directors of Pier 1; or

     (b) There shall occur a change in the composition of a majority of the
Board of Directors within a two (2) year period which change shall not have been
affirmatively approved by a majority of the Board of Directors as constituted
immediately prior to the commencement of such period; or

     (c) At any meeting of the stockholders of Employer called for the purpose
of electing directors, a majority of persons nominated by the Board of Directors
for election as directors shall fail to be elected.

2.5 Committee

     “Committee” means the Employees Retirement Plan Committee appointed to
administer the Employees Retirement Plan for the employees of Pier 1 Imports,
Inc. or any successor tax-qualified retirement plan, or any other Committee
chosen by the Board.

2.6 Compensation

     “Compensation” for a calendar year means the sum of (i) the rate at which
salary is being paid to a Participant as of the last day of that calendar year,
(ii) any bonuses actually paid to a Participant during that calendar year
excluding bonuses that were first payable during and deferred from a previous
calendar year and (iii) any bonuses that were payable to a Participant during
that calendar year which were deferred for payment to a subsequent year.

2.7 Deferred Retirement Date

     “Deferred Retirement Date” means the first day of the month coincident with
or next following the date that the Participant terminates employment with the
Employer after the Participant’s Normal Retirement Date.

2.8 Early Retirement Date

     “Early Retirement Date” means the first day of the month coincidental with
or next following the date on which a Participant terminates employment with the
Employer, if such

PAGE 2 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



termination date occurs after the Participant’s attainment of age fifty-five
(55) and completion of ten (10) Years of Plan Participation.

2.9 Employer

     “Employer” means any of Pier 1, its subsidiaries, including a trust
directly or indirectly owned by Pier 1 and each of their respective successors.

2.10 Good Reason

     “Good Reason” means, without the written consent of the Participant:

     (a) A reduction in the Participant’s base salary or a reduction in the
Participant’s benefits received from the Employer (other than in connection with
an across-the-board reduction in salaries and/or benefits for similarly situated
employees of the Employer or pursuant to the Employer’s standard retirement
policy), in each case as in effect immediately prior to a Change of Control; or

     (b) The relocation of the Participant’s full-time office to a location
greater than fifty (50) miles from the Employer’s current corporate office; or

     (c) A reduction in the Participant’s corporate title as in effect
immediately prior to a Change of Control; or

     (d) The failure by the Employer to obtain the assumption of this agreement
by any successor as contemplated in this Plan.

2.11 Highest Average Compensation

     “Highest Average Compensation” means the sum of the Participant’s
Compensation for his highest paid three (3) full calendar years of employment
with Employer prior to termination of employment (whether or not such years are
consecutive) divided by three (3); provided, however, that if the Participant
has been employed for less than three (3) full calendar years, the “Highest
Average Compensation” shall be determined by using the sum of the Participant’s
Compensation for his number of completed months of employment divided by the
number of his actual completed months of employment multiplied by twelve (12).

2.12 Normal Retirement Date

     “Normal Retirement Date” means the first day of the month coincidental with
or next following the date on which a Participant attains age sixty-five (65).

2.13 Participant

     “Participant” means any individual who is participating or has participated
in this Plan pursuant to Article III.

PAGE 3 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



2.14 Pier 1

     “Pier 1” means Pier 1 Imports, Inc., a Delaware corporation and its
successors.

2.15 Retirement

     “Retirement” means separation from employment with the Employer at the
Participant’s Normal Retirement Date or Deferred Retirement Date or Early
Retirement Date. Retirement shall also mean the date as of which a Participant
separates from employment within twenty-four (24) months of a Change of Control
of the Employer due to termination of the employment of a Participant without
regard to Years of Credited Service unless such separation is:



  (a)   By the Employer for Cause; or     (b)   Because of Total and Permanent
Disability; or     (c)   Because of the Participant’s death; or     (d)   By the
Participant other than:         For Good Reason; or         Upon the
Participant’s voluntary separation from employment after his/her Normal
Retirement Date, Deferred Retirement Date or Early Retirement Date.

2.16 Supplemental Retirement Benefit

     “Supplemental Retirement Benefit” means the benefit determined under
Article IV of this Plan.

2.17 Termination

     “Termination” means separation from employment with the Employer for any
reason other than Retirement, death or Total and Permanent Disability.

2.18 Total and Permanent Disability

     “Total and Permanent Disability” means a physical or mental condition which
has resulted in the Participant being eligible for benefits under the Employer’s
group long-term disability income plan.

2.19 Years of Credited Service

     “Years of Credited Service” means the years of credited vesting service
with the Employer, determined in accordance with the provisions of The Employees
Retirement Plan of the Employer, or any successor tax-qualified retirement plan.

PAGE 4 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



2.20 Years of Plan Participation

     “Years of Plan Participation” means the total number of full years in which
a Participant has participated in the Plan.

ARTICLE III —PARTICIPATION AND VESTING

3.1 Participation

     Participation in this Plan shall be limited to those employees of the
Employer nominated by the Chief Executive Officer of Pier 1 and approved by the
Committee and by the Board, and who elect to participate in this Plan by
executing a Participation Agreement in the form designated by the Committee.

3.2 Supplemental Retirement Benefit Vesting

     (a) Vesting Percentage. Each Participant shall become vested in a
Supplemental Retirement Plan Benefit based upon the following schedule:

              Vesting   Years of Credited Service   Percentage    
Less than 1
    0 %
1 but less than 2
    10  
2 but less than 3
    20  
3 but less than 4
    30  
4 but less than 5
    40  
5 but less than 6
    50  
6 but less than 7
    60  
7 but lass than 8
    70  
8 but less than 9
    80  
9 but less than 10
    90  
l0 or more
    100    

     (b) Prior Years of Credited Service. For purposes of this Plan, Years of
Credited Service earned prior to the May 1, 1986 date of Plan adoption by the
Employer shall be limited to five (5),

     (c) Conditions for Immediate Vesting. Regardless of a Participant’s actual
Years of Credited Service or age, a Participant shall be one hundred percent
(100%) vested in a Supplemental Retirement Benefit upon Retirement, termination
of employment due to Total and Permanent Disability, or death.

PAGE 5 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



     (d) Initial Participants. Notwithstanding anything in this Article to the
contrary, any employee of the Employer who becomes a Participant in this Plan
within 30 days of the original May 1, 1986 effective date of this Plan shall be
at least fifty percent (50%) vested in any Plan Benefits herein upon attaining
age fifty-five (55).

ARTICLE IV —SUPPLEMENTAL RETIREMENT BENEFITS

4.1 Benefit

     Upon separation from employment, a Participant shall receive a Supplemental
Retirement Benefit from this Plan which, along with the Participant’s benefits
from primary Social Security, shall equal approximately fifty percent (50%) of
the Participant’s Highest Average Compensation. The computation of said
Supplemental Retirement Benefit shall be made in accordance with the following
provisions of this Article IV.

4.2 Retirement; Disability; Death

     If a Participant separates from employment due to Retirement, Total and
Permanent Disability, or death prior to the commencement of benefits under this
Plan, the Employer shall pay to the Participant a Supplemental Retirement
Benefit calculated as follows:

     (a) Fifty percent (50%) times the Participant’s Highest Average
Compensation.

     (b) Increase the amount determined in (a) by six percent (6%) compounded
annually for fifteen (15) years.

     (c) Sum the annual amounts determined in (b).

     (d) The sum of a Participant’s primary Social Security benefit determined
at the time of and according to the laws in effect at the Participant’s
Retirement date increased two percent (2%) compounded annually for fifteen
(15) years. However, if a Participant separates from employment before the
Normal Retirement Date, the primary Social Security benefit shall be determined
based upon the primary Social Security benefit the Participant would have
received at the Normal Retirement Date based upon the assumption the Participant
will receive no future compensation after the date of separation from employment
and based upon the relevant Social Security law at the time of separation from
employment.

     (e) (c) offset by (d) divided by one hundred eighty (180).

4.3 Adjustments for Deferred Retirement Benefit

     If the Participant separates from employment at a Deferred Retirement Date,
the Employer shall pay to the Participant a Supplemental Retirement Benefit as
calculated in paragraph 4.2 above, but adjusted as follows:

PAGE 6 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



     (a) The percentage of Highest Average Compensation set forth in paragraph
4.2(a) shall be increased by five (5) percentage points for each Year of
Credited Service performed past the Participant’s Normal Retirement Date, but in
no event shall the increase be more than fifteen (15) percentage points;

     (b) The calculation of Highest Average Compensation shall not take into
consideration any Compensation earned after the Participant attains age 65; and

     (c) The Participant shall forfeit twenty percent (20%) of the Supplemental
Retirement Benefit otherwise due for each Year of Credited Service performed
past the Participant’s attained age seventy (70).

4.4 Adjustments for Early Retirement Benefit

     If a Participant separates from employment at an Early Retirement Date but
before his Normal Retirement Date, the Employer shall pay to the Participant a
Supplemental Retirement Benefit as calculated under Section 4.2 above except:

     (a) The sum amount described in subsection 4.2(c) shall be reduced by
five-twelfths percent (5/12%) for each full calendar month by which the
Participant’s Early Retirement Date precedes the Participant’s attainment of age
sixty-five (65); and

     (b) The offset required by subsection 4.2(d) shall be determined using the
Social Security Act in effect at Early Retirement Date and assuming zero
(0) future earnings from the Participant’s Early Retirement Date to his
attainment of age sixty-five (65).

4.5 Termination

     If a Participant separates from employment due to Termination, the Employer
shall pay to the Participant the Supplemental Retirement Benefit calculated
under paragraph 4.2 above, multiplied by the vesting percentage of benefit as
provided in paragraph 3.2 above.

4.6 Form of Benefit Payment

     Effective as of December 20, 1991, each Participant shall, upon becoming a
Participant, irrevocably elect in writing that his or her benefits under this
Plan be paid in one of the following forms:

     (a) Equal monthly installments paid over a period of one hundred eighty
(180) months;

     (b) A lump sum;

     (c) An annuity for the life of the Participant; or

     (d) A joint and survivor annuity over the lives of Participant and the
Participant’s Beneficiary.

PAGE 7 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



     Those individuals who are already Participants on December 20, 1991, but
who are not yet receiving benefits under this Plan, shall within ten (10) days
after such date irrevocably elect in writing one of the foregoing forms for the
payment of his or her benefits under this Plan. The forms of payment specified
in subparagraphs (b), (c) and (d) above shall be the actuarial and financial
equivalents of the form of payment specified in subparagraph (a) above.

     For purposes of determining actuarial equivalence, the benefits referred to
in subparagraphs (b), (c) and (d) above shall be discounted at a rate equal to
the lesser of (i) the Pension Benefit Guaranty Corporation interest rate for
immediate annuities, as published in Appendix B to Part 2619 of Title 29 of the
Code of Federal Regulations, or any successor or replacement rate (the “PBGC
rate”) in effect on January 1 of each year; or (ii) a twenty-four (24) month
rolling average of the PBGC rate, using the current rate as of the beginning of
the month in which the calculation is made and the twenty-three (23) previous
months.

     Beginning January 1, 1996, the vested, accrued benefit shall be calculated
as of January 1 of each year for each Participant, and in no event shall the
vested, accrued benefit be less than such benefit calculated for a previous
year. For example, if a Participant has elected a lump-sum benefit and the
lump-sum benefit as of January 1, 1996 is $750.000 but, due to an increase in
the discount rate, drops to $700,000 as of January 1, 1997, the Participant’s
vested, accrued lump-sum benefit as of January 1, 1997 would be $750,000.

4.7 Withholding; Payroll Taxes

     To the extent required by the law in effect at the time payments are made,
the Employer shall withhold from payments made hereunder any taxes required to
be withheld from a Participant’s wages by the federal, state or local
government.

4.8 Payments

     Any benefit due under this Article shall be paid as set forth below:

     (a) Supplemental Retirement Benefits due as a result of a Participant’s
Retirement shall be paid within thirty (30) days of the earlier of the date of
such Retirement or death:

     (b) Supplemental Retirement Benefits due as a result of Termination or
Total and Permanent Disability shall be paid within thirty (30) days of the
earlier of the Participant’s attaining age sixty-five (65) or death;

     (c) Supplemental Retirement Benefits due as a result of death shall be paid
within thirty (30) days of the death of the Participant.

4.9 Payment to Guardian

     If a Plan benefit is payable to a minor or a person declared incompetent or
to a person incapable of handling the disposition of property, the Committee may
direct payment of such Plan benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority,

PAGE 8 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



incapacity or guardianship as it may deem appropriate prior to distribution of
the Plan benefit. Such distribution shall completely discharge the Committee and
Employer from all liability with respect to such benefit.

4.10 Major Medical and Hospitalization Insurance Coverage

     If a Participant separates from employment by reason of Retirement or Total
and Permanent Disability, such Participant (for himself and his dependents)
shall have the right to medical benefit coverage to be provided by the Employer
until the death of the Participant; provided, however, that if the Participant
is survived by a spouse, such spouse shall have the right to continued medical
coverage for a period of thirty-six months from the Employer on the same basis
as the Participant would have had if he had survived. Such coverage shall be
comparable to the Employer-provided major medical and hospitalization insurance
coverage, if any, made available generally to the Employer’s active employees
and their dependents. Such coverage will only be provided if the Participant
pays, or reimburses the Employer for, a portion of the total premium for such
major medical coverage equal to the amount such Participant would have been
required to pay or reimburse the Employer had he been covered as an active
employee of the Employer. Premium payments or reimbursements required to be paid
by a Participant pursuant to this Section 4.10 shall be made by the Participant
at such times and in such form as the Employer shall establish pursuant to
reasonable payment methods.

     If a Participant separates from employment for any reason other than
Retirement or Total and Permanent Disability, such Participant (for the
Participant and the Participant’s dependents) shall have the right to
participate, during the fifteen (15) years immediately after the date such
Participant attains age sixty-five (65), in the Employer-provided major medical
coverage, if any, made available generally to the Employer’s active employees
and their dependents; provided, however, that such Participant pays, or
reimburses the Employer for, the total premium (i.e., Employer and employee
portions) for such major medical coverage at such times as the Employer’s active
employees pay their respective contributions for such major medical coverage.

ARTICLE V—BENEFICIARY DESIGNATION

5.1 Beneficiary Designation

     Each Participant shall have the right, at any time, to designate any person
or persons as his Beneficiary or Beneficiaries (both primary and contingent) to
whom payment under this Plan shall be paid in the event of death prior to
complete distribution to the Participant of the benefits due under the Plan.
Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. If a Participant’s Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.

5.2 Amendments

     Any Beneficiary designation may be changed by a Participant without the
consent of any designated Beneficiary by the filing of a new Beneficiary
designation with the Committee. The

PAGE 9 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.

5.3 No Beneficiary Designation

     If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant predeceases
the Participant, the Committee, in its discretion, shall direct the Employer to
distribute such Participant’s benefits (or the balance thereof) as follows:

     (a) To the Participant’s surviving spouse, if any; or

     (b) If the Participant shall have no surviving spouse, then to the
Participant’s children in equal shares, by right of representation; or

     (c) If the Participant shall have no surviving spouse or children, then to
the Participant’s estate.

5.4 Effect of Payment

     Payment to the Beneficiary shall completely discharge Employer’s
obligations under this Plan.

5.5 Death of Beneficiary

     Following commencement of payment of Plan benefits, if the Beneficiary
designated by a deceased Participant dies before receiving complete distribution
of the benefits, the Committee shall direct the Employer to distribute the
balance of such benefits:

     (a) As designated by the Beneficiary in accordance with the provisions in
paragraph 5.1 above; or

     (b) If the Beneficiary shall not have made such designation, then to the
Beneficiary’s estate.

ARTICLE VI—ADMINISTRATION

6.1 Committee; Duties

     This Plan shall be administered by the Committee. Members of the Committee
may be Participants under this Plan.

6.2 Agents

     The Committee may appoint an individual to be the Committee’s agent with
respect to the day-to-day administration of the Plan. In addition, the Committee
may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Employer.

PAGE 10 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



6.3 Binding Effect of Decisions

     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and binding upon all persons having any interest in the Plan.

6.4 Indemnity of Committee

     The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct by the Committee.

ARTICLE VII —CLAIMS PROCEDURES

7.1 Claim

     Any person claiming a benefit, requesting an interpretation or ruling under
the Plan, or requesting information under the Plan shall present the request in
writing to the Committee which shall respond in writing as soon as practicable.

7.2 Denial of Claim

     If the claim or request is denied, the written notice of denial shall be
made within ninety (90) days of the date of receipt of such claim or request by
the Committee and shall state:

 (a) The reason for denial, with specific reference to the Plan provisions on
which the denial is based.

 (b) A description of any additional material or information required and an
explanation of why it is necessary.

 (c) An explanation of the Plan’s claims review procedure.

7.3 Review of Claim

     Any person whose claim or request is denied or who has not received a
response within ninety (90) days may request review by notice given in writing
to the Committee within sixty (60) days of receiving a response or one hundred
fifty (150) days from the date the claim was received by the Committee. The
claim or request shall be reviewed by the Committee who may, but shall not be
required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

7.4 Final Decision

     The decision on review shall normally be made within sixty (60) days after
the Committee’s receipt of a request for review. If an extension of time is
required for a hearing or

PAGE 11 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



other special circumstances, the claimant shall be notified and the time shall
be one hundred twenty (120) days after the Committee’s receipt of a request for
review. The decision shall be in writing and shall state the reason and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.

ARTICLE VIII—TERMINATION, SUSPENSION OR AMENDMENT

8.1 Amendment or Termination

     The Board may, in its sole discretion, amend or terminate this Plan at any
time, in whole or in part; provided, however, that no such amendment or
termination shall adversely affect the benefits of Participants which have
vested in accordance with paragraph 3.2 above prior to such action, the benefits
of any Participant who has previously retired, or the benefits of any
Beneficiary of a Participant who has died; provided further, however, that the
amendment or termination of this Plan shall not alter in any manner the timing
or form of benefit payments under this Plan.

8.2 Successor Employer

     The provisions of this Plan shall be binding upon and inure to the benefit
of any successor or assign of the Employer. If a successor Employer amends or
terminates this Plan, no such amendment or termination shall adversely affect
the benefits of Participants which have vested in accordance with paragraph 3.2
above prior to such action, the benefits of any Participant who has previously
retired, or the benefits of any Beneficiary of a Participant who has previously
died.

ARTICLE IX—MISCELLANEOUS

9.1 Unsecured General Creditor

     Benefits to be provided under this Plan are unfunded obligations of the
Employer. Participants and their Beneficiaries, heirs, successors, and assigns
shall have no secured interest or claim in any property or assets of Employer,
nor shall they be Beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contracts or the proceeds therefrom owned
or which may be acquired by Employer (“Policies”). Except as provided in
paragraph 9.2, such Policies or other assets of Employer shall not be held under
any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or be considered in any way as collateral security for
the fulfilling of the obligations of Employer under this Plan.

9.2 Trust Fund

     Employer shall be responsible for the payment of all benefits provided
under the Plan. At its discretion, Employer may establish one (1) or more
trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Although such a trust shall be
irrevocable, its assets shall be held for payment of all Employer’s general
creditors in the event of insolvency. To the extent any benefits provided under
the Plan are paid from any

PAGE 12 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



such trust, Employer shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Employer.

9.3 Nonassignability

     Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

9.4 Not a Contract of Employment

     The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Employer and the Participant, and the Participant
(or his Beneficiary) shall have no rights against the Employer except as may
otherwise be specifically provided herein. Moreover, nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of
Employer or to interfere with the right of Employer to discipline or discharge
him at any time.

9.5 Suicide

     Notwithstanding the provisions of Article IV, no benefit shall be paid to a
Beneficiary if the Participant’s death occurs as a result of suicide during the
twelve (12) successive calendar months beginning with the calendar month
following the commencement of an individual’s participation in this Plan.

9.6 Participant’s Cooperation

     A Participant will cooperate with Employer by furnishing any and all
information requested by Employer in order to facilitate the payment of benefits
hereunder, and by taking such physical examinations and such other action as may
be requested by Employer.

9.7 Terms

     Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

9.8 Captions

     The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

PAGE 13 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



9.9 Governing Law

     The provisions of this Plan shall be construed and interpreted according to
the laws of the State of Delaware.

9.10 Validity

     In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

9.11 Successors

     The provisions of this Plan shall bind and inure to the benefit of Employer
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Employer, and successors of any such corporation or other
business entity.

9.12 Notice

     Any notice or filing required or permitted to be given to the Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to any member of the Committee, the President of
the Employer, or the Employer’s Statutory Agent. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of three
(3) days following the date shown on the postmark or on the receipt for
registration or certification.

PIER 1 IMPORTS, INC.

     
By:
   

 

--------------------------------------------------------------------------------


       E. Mitchell Weatherly

       Executive Vice President – Human Resources

PAGE 14 – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 